Citation Nr: 0504937	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
vaginitis.



ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from September 1992 
to January 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from an March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that granted service connection for vaginitis and 
determined that the disability warranted a noncompensable 
evaluation.  In April 2002, the RO determined that the 
veteran's vaginitis warranted a 10 percent evaluation.  The 
award was effective on the day following her separation from 
service (February 1, 2000).

When the veteran's case was before the Board in May 2001 it 
was remanded for additional development and adjudication.  
The Board again remanded the case in September 2003.  It was 
returned to the Board for further appellate action in January 
2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  The veteran's vaginitis is controlled by continuous 
treatment.


CONCLUSION OF LAW

The schedular requirements for a compensable evaluation for 
vaginitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.116 and Part 4, Diagnostic Code 7611 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the appellant.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the appellant's substantially complete 
claim was received in December 1999, prior to the enactment 
of the VCAA.  The RO initially decided the veteran's claim in 
March 2000.

The RO notified the veteran of her rights in the VA claims 
process in June 2001.  She was invited to identify or submit 
evidence in support of her claim.

In a February 2003 letter from the Board, the veteran was 
asked to identify sources of treatment for her vaginitis.  

In March 2004 the veteran was apprised of the evidence and 
information necessary to support her claim for a higher 
rating.  The letter described the development that had been 
accomplished and indicated that VA would provide assistance 
in obtaining sufficiently identified evidence.    

The Board also observes that the appellant was advised, via a 
May 2000 Statement of the Case and Supplemental Statements of 
the Case dated April 2002 and October 2004 of the information 
and evidence necessary to substantiate her claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained 
and the appellant has been afforded VA examinations.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records indicate that she was 
treated on numerous occasions during service for vaginitis.  
In August and December 1996, she complained of recurrent 
yeast infections and indicated that she self-medicated with 
anti fungal medication.  In July 1997, she reported recurrent 
vulvar symptoms, related to the onset of menses.  Diflucan 
was prescribed.  A February 1998 treatment note indicates 
chronic candiasis.  In December 1998, the veteran complained 
that the current treatment was not effective.  Diflucan was 
again prescribed in January 1999.  A right labial biopsy, in 
June 1999, revealed chronic inflammation and reactive 
epithelial changes.  The pathologist indicated that no fungal 
organisms were identified on special stains.  A nurse 
practitioner's subsequent note indicates that there was mild 
atypia not diagnostic for human papilloma virus.

The veteran submitted her claim in December 1999.  No 
gynecological examination was conducted prior to the RO's 
adjudication of the claim, and service connection was granted 
for vaginitis in March 2000.

A VA gynecological examination was carried out in March 2002.  
The veteran's history was reviewed.  She reported itching, 
rash and discharge about one week prior to her menstrual 
period, and indicated that she took some form of medication 
every week.  She stated that usually she took Diflucan, and 
that after her menstrual period she used Mycelex cream.  She 
denied breast problems and urinary tract infections.  On 
physical examination, normal female external genitalia was 
noted.  Grayish, watery discharge was noted in the vaginal 
vault.  There was no discharge reminiscent of yeast.  No 
vaginal lesions were noted.  No masses or tenderness were 
noted on bimanual examination.  The impression was recurrent 
yeast infections, currently without discharge.  The examiner 
noted that the veteran appeared to be using continuous 
treatment to control her yeast infections.

A November 2003 VA outpatient treatment note indicates that 
the veteran had a history of vaginitis and requested refills 
on her Diflucan.

On VA examination in April 2004, the examiner noted that the 
veteran had been treated for vaginosis and was on weekly 
Diflucan.  She reported that the medication controlled the 
itching burning.  She denied any abnormal bleeding, vaginal 
discharge, fever, pain, or bowel or bladder symptoms.  She 
indicated that her most recent menstrual period had ended 
approximately one week prior to the examination.  She denied 
previous urinary tract infections.  On physical examination, 
external female genitalia was normal.  There was no evidence 
of discharge, and no yeast was noted.  No active vaginitis 
was noted.  Old pooled blood from current menses was 
apparent.  The assessment was vaginitis and canidiasis.  The 
examiner commented that the veteran's symptoms were 
reportedly well controlled and nondisruptive so long as she 
took the prescribed Diflucan.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's vaginitis is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. Part 4, Diagnostic Code 7611 
(2004), which provides for a 10 percent evaluation when 
associated symptoms require continuous treatment.  A 30 
percent evaluation is warranted when symptoms are not 
controlled by continuous treatment.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that a rating in excess of the 
currently assigned 10 percent for vaginitis is not warranted.  
In this regard the Board notes that although the evidence 
demonstrates that the veteran's vaginitis has required 
continuous treatment, this is addressed in the diagnostic 
criteria for a 10 percent evaluation.  In fact, the veteran 
reported in April 2004 that her symptoms were well controlled 
and nondisruptive so long as she used the medication 
prescribed for this disorder.  There is no evidence that the 
disorder is not controlled by such treatment.  Accordingly, 
the Board concludes that the veteran's vaginitis is 
appropriately evaluated as 10 percent disabling.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119.  However, the Board 
finds that the veteran's service-connected vaginitis warrants 
no greater than a 10 percent rating for the entire course of 
this appeal.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
vaginitis is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


